                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


VEDELMA L. ZEIGLER                                                 CIVIL ACTION

VERSUS                                                             NO. 18-5216

LAKEVIEW MEDICAL CENTER, LLC                                       SECTION: M (1)
d/b/a LAKEVIEW REGIONAL MEDICAL
CENTER

                                  ORDER AND REASONS

       On July 23, 2018, defendant University Healthcare System, L.C., formerly and at all

relevant times known as Lakeview Medical Center, LLC (“UHS”), filed a motion to strike the

“pattern and practice” allegations in paragraph 13 of the Complaint.1 The motion was set for

submission on August 15, 2018.2

       Local Rule 7.5 of the United States District Court for the Eastern District of Louisiana

requires that a memorandum in opposition to a motion must be filed no later than eight days

before the noticed submission date. Plaintiff Vedelma L. Zeigler has not filed a memorandum in

opposition to the aforementioned motion to strike.

       Accordingly, because the motion to strike is unopposed, and it appearing to the Court that

the motion has merit,

       IT IS ORDERED that UHS’s motion to strike (R. Doc. 9) is GRANTED as unopposed,

and the allegations contained in paragraph 13 of the Complaint (R. Doc. 1) are hereby stricken.




       1
           R. Doc. 9.
       2
           R. Doc. 9-2.
                             2nd day of October 2018.
New Orleans, Louisiana, this ____




                                          ________________________________
                                          BARRY W. ASHE
                                          UNITED STATES DISTRICT JUDGE




                                      2
